Citation Nr: 1135506	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance of another person.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey denied service connection for bilateral hearing loss and denied entitlement to special monthly compensation based on the need for regular aid and attendance.

The case was remanded by the Board in August 2010 to obtain additional treatment records and to afford the Veteran new VA examinations.  No additional treatment records were obtained since the Veteran did not respond to the Appeal Management Center's (AMC's) request for the names and addresses of treatment providers.  Additionally, VA examinations were scheduled, but the Veteran failed to report for the examinations.  Therefore, development pursuant to the Board's remand was not completed due to the Veteran's failure to respond to VA's development requests.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Since the development was not completed through no fault of VA, the Board finds that its remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the August 2010 Remand included the issue of whether the Veteran's income is excessive for purposes of payment of Department of Veterans Affairs nonservice-connected special monthly pension benefits by reason of being housebound.  That issue was remanded for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in September 2010; the Veteran did not file a substantive appeal.  Accordingly, the Board finds that the issue of whether the Veteran's income is excessive for purposes of payment of Department of Veterans Affairs nonservice-connected special monthly pension benefits by reason of being housebound is no longer before it.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active duty.

2.  The Veteran is not blind, in a nursing home, or so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to the daily environment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for an award of special monthly pension based upon the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters in November 2007 (special monthly pension) and January 2008 (bilateral hearing loss) complied with VA's duty to notify the Veteran with regards to the benefits on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The correspondences also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  Accordingly VA has no duty to inform or assist that was unmet.  

Pertinent VA opinions with respect to the issues on appeal were obtained in November 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the November 2007 VA opinions obtained in this case was sufficient, as they were predicated on a full reading of the VA medical records in the Veteran's claims file. They consider all of the pertinent evidence of record as well as the statements of the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Certain chronic diseases, including hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs show no treatment for, or diagnosis of, bilateral hearing loss.  His enlistment examination in April 1944 and his discharge examination in May 1946 both revealed normal hearing acuity of 15/15 on whispered voice testing.  An abstract of service indicates that the Veteran served aboard the USS Teton from October 1944 to May 1946.  Taking judicial notice of a fact not subject to reasonable dispute, see McCreary v. Nicholson, 19 Vet. App. 324, 327 (2005) (providing for judicial notice), the USS Teton arrived off Okinawa on April 1, 1945, the day the battle began and remained there for 72 days controlling the landing operations on the Hagushi beaches and then providing standby control of offensive and defensive air operations.  See http://www.history.navy.mil/DANFS/t4/teton.htm (last visited September 6, 2011).  In this case, since the Veteran was aboard the USS Teton during its participation in the Battle of Okinawa; accordingly, acoustic trauma as a result of the battle is conceded.

According to post-service records, in June 1946, the Veteran submitted a claim for pension or compensation where he indicated having trouble with both ears with constant earaches since 1936 and that the earaches continued in service.  In his January 2008 claim, the Veteran indicated that his bilateral hearing loss began in April 1945 when he participated in the battle of Okinawa.

A November 2007 letter from a private audiologist shows that the Veteran was diagnosed with sensorineural hearing loss in both ears.  The Veteran was afforded a VA examination in November 2007.  Bilateral hearing loss in both ears as defined by VA in accordance with 38 C.F.R. § 3.385 was shown.  The Veteran reported in-service noise exposure from gunfire without the use of hearing protection.  He denied occupational and recreational noise exposure.  The examiner provided an opinion in a February 2008 examination report addendum.  The examiner noted that the Veteran's enlistment and discharge examinations revealed hearing acuity of 15/15 on whispered voice testing, which indicated the presence of at least normal low frequency hearing sensitivity.  The forced whisper test did not rule out a high frequency hearing loss.  The STRs were negative for complaint of hearing loss.  The examiner opined that bilateral hearing loss was less likely as not caused by or a result of noise exposure in military given that the Veteran passed the whisper test at discharge and his current hearing sensitivity would not have passed.  There was no evidence documenting that hearing loss was incurred in or aggravated by military service, nor medical evidence that it manifested to a compensable degree within one year following discharge from service.  
In his July 2008 notice of disagreement (NOD), the Veteran contended that he first noticed his bilateral hearing loss in service during the battle of Okinawa.  At his June 2010 hearing, the Veteran testified that he did not have hearing protection during the battle of Okinawa and that he noticed his hearing loss immediately after service.  

The Board observes that the Veteran failed to report for VA examinations ordered in March 2009 and April 2011.

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is warranted.  As discussed above, in-service acoustic trauma from participation in the Battle of Okinawa has been conceded.  Additionally, bilateral hearing loss as defined by VA has been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss disability.  The Veteran indicated in his claim that his bilateral hearing loss began in service.  Furthermore, the Veteran testified at his hearing that he noticed bilateral hearing loss immediately after service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of the onset of his bilateral hearing loss being in service and noticing it immediately after service.  

The Board acknowledges that the Veteran's discharge examination revealed normal hearing acuity; however, the November 2007 examiner opined that whispered voice testing did not rule out a high frequency hearing loss.  In light of the Veteran's competent and credible reports of the onset of his bilateral hearing loss and a continuity of symptomatology, the Board finds that the evidence supports a finding of the onset of bilateral hearing loss in service and a continuity of symptomatology since service.  

In reaching this conclusion, the Board acknowledges that the VA examiner provided a negative nexus opinion.  However, the examiner's opinion relied in pertinent part on the fact that the Veteran passed the whisper test at discharge and his current hearing sensitivity would not have passed.  The Board therefore finds that the examiner's opinion violates Hensley.  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Therefore, since the nexus opinion is based, in part, on normal hearing acuity shown at discharge, the Board finds that it violates Hensley.

Additionally, to the extent that the examiner based the opinion on the fact that there was no evidence documenting that hearing loss was incurred in or aggravated by military service, nor medical evidence that it manifested to a compensable degree within one year following discharge from service, it appears that the examiner did not take into account the Veteran's competent and credible reports that he noticed bilateral hearing loss immediately after service.  Since the examiner's opinion violates Hensley and the examiner did not take into account the Veteran's competent and credible reports regarding the onset of his symptomatology, the Board finds that the examiner's opinion lacks probative value.  There are no other medical opinions of record; as such, there is no probative medical nexus opinion evidence.

In this regard, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran's has provided competent and credible testimony that the onset of his bilateral hearing loss followed his in-service acoustic trauma.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss that was incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss.  Service connection for bilateral hearing loss is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	B.  Special Monthly Pension

The Veteran contends that he is entitled to a special monthly pension (SMP) based on his need for aid and attendance.  

Increased pension benefits are payable to a veteran who needs the regular aid and attendance of another or by reason of being housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 3.351(a)(1).  SMP by reason of being housebound was established effective September 2007; however, the Veteran does not receive such benefits due to his income exceeding the allowable limit for pension benefits.  

Entitlement to increased pension for reason of need for aid and attendance is based on a showing that the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  38 C.F.R. § 3.351.

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

Not all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) must be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).  

As discussed above, service connection for bilateral hearing loss has been granted.  Nonservice-connected disabilities considered for the purpose of nonservice-connected pension include major depression, evaluated as 30 percent disabling; and a fracture of lumbar vertebra, evaluated as 10 percent disabling.

The Veteran was afforded a VA examination in November 2007.  His health problems included a transient ischemic attack in 2007, hearing loss, and depression.  The Veteran was alone for the examination.  He did not require an attendant.  He was able to walk from the waiting area to the interviewing room without any problems and he did not use any assistive devices.  The Veteran was able to articulate well and responded to all questions appropriately.  He was able to feed himself, clothe himself, handle bills and financial matters, and could protect himself from daily hazards.  His memory was intact.  He lived by himself but required some assistance from his son on occasion.  He was not bed bound.  The examiner summarized that the Veteran was able to perform the activities of daily living, including feeding himself, dressing, bathing, and attending to the wants of nature.

According to the Veteran's medical records dated through 2008, including a VA psychiatric examination in November 2007, he is not permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).  Nor do the records show that he is blind or resides in a nursing home.  

The Veteran and his son testified at the June 2010 hearing that the Veteran suffered a series of mini-strokes a couple of years earlier.  He also had to be hospitalized in late 2009 and was discharged in either December 2009 or January 2010.  The Veteran also had a minor heart attack that required a stent to be placed in his heart.  The Veteran continued to live alone, but his son lived about a mile away and assisted him.  If not for his son, the Veteran would require assistance to help him.  

As noted in the Introduction, the issue was remanded for a new VA examination since the Veteran's testimony indicated a worsening of his general health.  An examination request was made in April 2011; however, the Veteran failed to report for that examination and did not provide any explanation for why he did not report.  

Based on a review of the evidence, the Board finds that a special monthly pension based on aid and attendance is not warranted.  The evidence does not show that his nonservice-connected disabilities or even his service-connected bilateral hearing loss cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) set forth above.  In this regard, the medical evidence does not demonstrate that the Veteran requires regular aid and attendance due to any of his disabilities.  As shown by the November 2007 examination, the Veteran lives alone and is able to attend to his activities of daily living without assistance.  None of the Veteran's pertinent medical records show that he requires aid and attendance.  Throughout this appeal, the Veteran has been shown to live alone.  

The Board acknowledges that the Veteran's testimony at his hearing indicates that his general health condition had worsened since the November 2007 examination.  As discussed above, the Veteran was scheduled for a new examination and he failed to report for that examination.  He has provided no good cause for not appearing, which means that VA must now consider his claim based on the evidence of record. 38 C.F.R. § 3.655 (2010).  The Board has done that and, as noted above, has found that the records showing that the Veteran does not require aid and attendance persuasive.

There is no objective evidence that the Veteran is unable to do the following independently: bathe, perform hygiene and grooming, dress, travel and eat.  There also is no objective evidence that he is incontinent of bowel and bladder or is impaired as to toileting.  Accordingly, the Board concludes that the Veteran is not entitled to SMP based on the need for aid and attendance.

The Board acknowledges that the Veteran's son does assist him.  However, the evidence does not show that his son's assistance includes aiding him in any of his activities of daily living, or that it is necessary to protect the Veteran from hazards or dangers incident to his daily environment.

The Board concludes that the evidence does not show that the Veteran is so helpless as to be in need of regular aid and attendance.  In sum, the competent evidence of record does not indicate that the Veteran's disabilities prevent him from performing any activities of daily living or that he is so helpless as to need regular aid and attendance.  Based on the foregoing, the Board finds that the claim for SMP based on aid and attendance or housebound status must be denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to SMP based on the need for aid and attendance is denied.  See 38 U.S.C.A §5107.







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to special monthly pension based on the need for regular aid and attendance of another person is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


